DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1, 3, 6, 8, 11, 13,  and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Mutual Information Analysis of JPEG2000 Contexts”) hereinafter “Liu” in view of Tourassi et al. (“Evaluation of information-theoretic similarity measures for content-based retrieval and detection of masses in mammograms”) hereinafter “Tourassi” in further view of Nunez-Yanez et al. “A Configurable Statistical Lossless Compression Core Based on Variable Order Markov Modeling and Arithmetic Coding" hereinafter “Nunez-Yanez”.
As per claim 1, Liu discloses a system, comprising: 
a computing device (i.e. encoder)…the computing device to at least: 
compute a respective mutual pairwise entropy relation (I(X;Y) disclosed on page 577) and a respective conditional pairwise entropy relation between decomposed bits of a bitwise decomposition of discrete samples of data (see equation 6); 
order the decomposed bits according to a decreasing priority value to generate ordered bits of data based at least in part on a portion of the respective mutual pairwise entropy relation between the decomposed bits (page 579, lines 8-13, we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3), wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation…a total value of the respective conditional pairwise entropy relation (see equation 6, wherein I(X;Y) and H(X|Y) are written as total values taught in equation 1, also inherently known from the definition of conditional entropy that it is written as a total value); 
construct one or more models, wherein the one or more models are constructed based at least in part on a portion of the respective mutual pairwise entropy relation between the decomposed bits of data and at least a portion of the ordered bits of data (the process described on page 579, lines 8-13, “we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3,” which includes the relation between the order of the data and the mutual information is part of Section 4 that is used to measure the context modeling optimality as taught in the last paragraph of page 573); and 
transform, according to at least a portion of at least one of the models, individual samples of the data into the respective progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), wherein a portion of the samples of data are transformed into the progressive, binary representation using lossless compression system (lossless coding mode of JPEG2000 taught on page 580).
However, Liu does not explicitly disclose wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically divided by a total value of the respective conditional pairwise entropy relation.
In an analogous art, Tourassi discloses wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically divided by a total value of the respective conditional pairwise entropy relation (page 142, section 4, the similarity measure uses normalized mutual information (NMI) shown in equation (5) instead of mutual information (MI) of equation (4).  Equation (5) shows mathematical division between a total value of the respective mutual pairwise entropy relation and a total value of the respective conditional pairwise entropy relation since H(X,Y) can be written as COND_H + H(Y) from equation (3)).
However, Liu or Tourassi do not explicitly disclose a computing device comprising a processor and a memory; and an application stored in the memory that when executed by the processor causes the computing device to at least construct one or more models, wherein the one or more models comprising one or more context trees modeling individual decomposed bits of the data in an ordering based at least in part on the ordered bits of data;
In the same field of endeavor, Nunez-Yanez discloses a computing device comprising a processor and a memory; and an application stored in the memory that when executed by the processor causes the computing device to at least construct one or more models (see page 1356, left column, lines 15-35 and right column, lines 1-12), wherein the one or more models comprising one or more context trees modeling individual decomposed bits of the data in an ordering based at least in part on the ordered bits of data (see section 3.1, During context modeling, a finite number of symbols (model order) that preceded the current symbol and constitute its context are searched in a context tree built dynamically as more data is seen. The first symbol to be searched is the symbol that preceded the current symbol and corresponds to order 1. Order 0 is located at the root of the context tree and no searching is required; see also section 6.1 and fig. 3);
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the mutual information (MI) of Liu by a normalized mutual information (NMI), as taught by Tourassi, since previous studies have shown that (NMI) is often more successful and robust than (MI) (Tourassi; page 142, section 4) also (NMI) is more attractive than (MI) due to its bounded nature (page 147, second paragraph of section C) and to modify the context modeling of Liu by using the context modeling of Nunez-Yanez. This novel lossless compression core offers innovative solutions to the computational issues in both stages of modeling and coding and delivers high compression efficiency and throughput (see Abstract of Nunez-Yanez). 
As per claim 3, Liu discloses wherein the compression system uses a prediction (page 577, lines 5-8, entropy coding achieves compression just by exploiting this non-uniformity or prediction property. The more accurate the prediction, the better the compression performance) about at least one partition of the decomposed bits (i.e. data Xi taught on page 575 under section 3) to cause the computing device to transform the decomposed bits into the progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), the prediction being provided by the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification). 
As per claim 6, Liu discloses a method, comprising: 
computing, via a computing device (i.e. encoder), a respective mutual pairwise entropy relation (I(X;Y) disclosed on page 577) and a respective conditional pairwise entropy relation between decomposed bits off a bitwise decomposition of discrete samples of data (see equation 6); 
ordering, via the computing device (i.e. encoder), the decomposed bits according to a decreasing priority value to generate ordered bits of data based at least in part on a portion of the respective mutual pairwise entropy relation between the decomposed bits (page 579, lines 8-13, we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3), wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation…a total value of the respective conditional pairwise entropy relation (see equation 6, wherein I(X;Y) and H(X|Y) are written as total values taught in equation 1, also inherently known from the definition of conditional entropy that it is written as a total value); 
constructing, via the computing device (i.e. encoder), one or more models, wherein the one or more models are constructed based at least in part on a portion of the respective mutual pairwise entropy relation between the decomposed bits of data and at least a portion of the ordered bits of data (the process described on page 579, lines 8-13, “we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3,” which includes the relation between the order of the data and the mutual information is part of Section 4 that is used to measure the context modeling optimality as taught in the last paragraph of page 573),
transforming, via a computing device (i.e. encoder), the bitwise decomposition into a progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), wherein the transforming occurs according to at least a portion of at least one of the models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification) and wherein a portion of the decomposed bits are transformed into the progressive, binary representation using a lossless compression system (lossless coding mode of JPEG2000 taught on page 580).
However, Liu does not explicitly disclose wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically divided by a total value of the respective conditional pairwise entropy relation.
In an analogous art, Tourassi discloses wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically divided by a total value of the respective conditional pairwise entropy relation (page 142, section 4, the similarity measure uses normalized mutual information (NMI) shown in equation (5) instead of mutual information (MI) of equation (4).  Equation (5) shows mathematical division between a total value of the respective mutual pairwise entropy relation and a total value of the respective conditional pairwise entropy relation since H(X,Y) can be written as COND_H + H(Y) from equation (3)).
However, Liu or Tourassi do not explicitly disclose the one or more models comprising one or more context trees modeling individual decomposed bits of the data in an ordering based at least in part on the ordered bits of data;
In the same field of endeavor, Nunez-Yanez discloses the one or more models comprising one or more context trees modeling individual decomposed bits of the data in an ordering based at least in part on the ordered bits of data (see section 3.1, During context modeling, a finite number of symbols (model order) that preceded the current symbol and constitute its context are searched in a context tree built dynamically as more data is seen. The first symbol to be searched is the symbol that preceded the current symbol and corresponds to order 1. Order 0 is located at the root of the context tree and no searching is required; see also section 6.1 and fig. 3);
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the mutual information (MI) of Liu by a normalized mutual information (NMI), as taught by Tourassi, since previous studies have shown that (NMI) is often more successful and robust than (MI) (Tourassi; page 142, section 4) also (NMI) is more attractive than (MI) due to its bounded nature (page 147, second paragraph of section C) and to modify the context modeling of Liu by using the context modeling of Nunez-Yanez. This novel lossless compression core offers innovative solutions to the computational issues in both stages of modeling and coding and delivers high compression efficiency and throughput (see Abstract of Nunez-Yanez).  
As per claim 8, Liu discloses wherein the compression system uses a prediction (page 577, lines 5-8, entropy coding achieves compression just by exploiting this non-uniformity or prediction property. The more accurate the prediction, the better the compression performance) about at least one partition of the decomposed bits (i.e. data Xi taught on page 575 under section 3) to cause the computing device to transform the decomposed bits into the progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), the prediction being provided by the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification).
As per claims 11 and 13, arguments analogous to those applied for claims 1 and 3 are applicable for claims 11 and 13.
As per claims 16-18, arguments analogous to those applied for claims 19-21 are applicable for claims 16-18.
As per claim 19, Liu discloses wherein the progressive, binary representation comprises sets of single-bit coefficients (last paragraph of page 574).
As per claim 20, Liu discloses wherein at least one of the sets of single-bit coefficients comprises a set of bitwise decomposed block transform coefficients (last paragraph of page 574, after DC level shifting, DWT and quantization, the samples in each subband are partitioned into code blocks. Each code block is then independently bitplane coded from the most significant bitplane (MSB) to the least significant bitplane (LSB)).
As per claim 21, Liu discloses wherein at least one of the sets of single-bit coefficients comprises a bitwise decomposition of a multiresolution transform coefficient (i.e. LH, HL and HH taught on page 580).
As per claims 22-24, arguments analogous to those applied for claims 19-21 are applicable for claims 22-24.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (“Clusters using High Dimentional Data for Feature Subset Algorithm”; “Information-Theoretic Characterization of Conditional Mutual Independence and Markov Random Fields”; “Predictive data compression using adaptive arithmetic coding”; “Superpredictive Modeling for Sequential Analysis”).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482